



Exhibit 10.8
THIRD AMENDMENT TO AGREEMENT
FOR PURCHASE AND SALE
WESLEY VILLAGE APARTMENTS


THIS THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Third Amendment”)
is made and entered into as of February 10, 2017 (the “Amendment Effective
Date”) by and between KBS LEGACY PARTNERS WESLEY LP, a Delaware limited
partnership formerly known as KBS LEGACY PARTNERS WESLEY LLC, a Delaware limited
liability company, and KBS LEGACY PARTNERS WESLEY LAND LLC, a Delaware limited
liability company (collectively, “Seller”), and BLUEROCK REAL ESTATE, LLC, a
Delaware limited liability company (“Buyer”).


WHEREAS, the Buyer and Seller entered into that certain Agreement for Purchase
and Sale having an Effective Date of December 29, 2016, that certain
Reinstatement and First Amendment to Agreement for Purchase and Sale dated
January 30, 2017 and that certain Second Amendment to Agreement for Purchase and
Sale dated February 8, 2017 (together, the “Agreement”).


WHEREAS, the Buyer and Seller have mutually agreed to further amend the
Agreement.


NOW, THEREFORE, in consideration of the agreement set forth herein and for TEN
and NO/100 DOLLARS ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the parties, the
parties agree as follow:


1.Capitalized Terms. All capitalized terms used in this Third Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement.
2.Approval Date. Notwithstanding anything contained in the Agreement to the
contrary, the Approval Date is hereby extended to 5:00 Pacific Time on February
15, 2017. The extension of the Approval Date to February 15th is to permit Buyer
to finish its review and due diligence with respect to the current flood zones
applicable to the Property and pricing of flood insurance related thereto
(together, the “Flood Condition”). Notwithstanding anything in the Agreement to
the contrary, the Buyer’s election to terminate at any time on or before the
Approval Date as a result of the Flood Condition, which was previously objected
to in connection with the Buyer’s notice of Objectionable Title Matters, shall
constitute a Full Refund Event.
3.Counterparts. This Third Amendment may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall be deemed one
and the same instrument. Facsimile or electronic signatures on this Third
Amendment shall be treated as and given full force and effect as original
signatures.


1



--------------------------------------------------------------------------------





4.Entire Agreement. This Third Amendment sets forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Except as modified in
this Third Amendment, all terms and conditions of the Agreement shall remain in
full force and effect. In the event of any conflict between the terms and
conditions of the Agreement and this Third Amendment, this Third Amendment shall
govern.
[REMAINDER OF PAGE IS INTENTIONALLY BLANK]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the Amendment Effective Date.
SELLER:    
KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership


BY:
KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company, its
general partner



By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By: /s/ Guy K. Hays            
Name: Guy K. Hays        
Title: Executive Vice President    




KBS LEGACY PARTNERS WESLEY LAND LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By: /s/ Guy K. Hays    
Name: Guy K. Hays    
Title: Executive Vice President    


3


Signature page – Third Amendment to Agreement for Purchase and Sale (Legacy
Wesley Village Apartments)

--------------------------------------------------------------------------------









BUYER:
BLUEROCK REAL ESTATE, LLC,
a Delaware limited liability company


By:
/s/ James G. Babb III            

Name:
James G. Babb III        

Title:
Authorized Signatory    







4


Signature page – Third Amendment to Agreement for Purchase and Sale (Legacy
Wesley Village Apartments)